Case 15-09540        Doc 42     Filed 11/19/18     Entered 11/19/18 12:07:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 09540
         Charles Booker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/18/2015.

         2) The plan was confirmed on 05/12/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/21/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/09/2017.

         5) The case was Dismissed on 06/13/2017.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-09540             Doc 42         Filed 11/19/18    Entered 11/19/18 12:07:09                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $7,015.00
           Less amount refunded to debtor                                  $3.48

 NET RECEIPTS:                                                                                             $7,011.52


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,600.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $278.89
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $3,878.89

 Attorney fees paid and disclosed by debtor:                         $400.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Adtalem Global Education                Unsecured      1,125.00       1,410.00         1,410.00        168.33        0.00
 Asset Acceptance                        Unsecured           0.00        297.26           297.26          32.20       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        603.75           603.75          72.08       0.00
 Atlas Acquisitions LLC                  Unsecured           0.00        780.00           780.00          93.12       0.00
 City of Chicago Department of Revenue   Unsecured     15,000.00       5,380.00         5,380.00        642.28        0.00
 CNAC                                    Secured        7,955.00       7,955.07         7,955.07           0.00       0.00
 Credit Management                       Unsecured         742.00           NA               NA            0.00       0.00
 Creditors Collection Bureau             Unsecured         530.00           NA               NA            0.00       0.00
 Creditors Collection Bureau             Unsecured         510.00           NA               NA            0.00       0.00
 Creditors Protection Svc                Unsecured         418.00           NA               NA            0.00       0.00
 Creditors Protection Svc                Unsecured         250.00           NA               NA            0.00       0.00
 Debt Recovery Solutions                 Unsecured         150.00           NA               NA            0.00       0.00
 Department Of Education                 Unsecured     15,000.00     17,014.40        17,014.40       2,031.22        0.00
 EDC/Marquette Management                Unsecured      1,249.00            NA               NA            0.00       0.00
 Enhanced Recovery                       Unsecured         278.00           NA               NA            0.00       0.00
 Federal Loan Servicing Credit           Unsecured     10,000.00            NA               NA            0.00       0.00
 Grant & Weber Inc                       Unsecured         654.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         337.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         672.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         402.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         435.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         337.00           NA               NA            0.00       0.00
 Medical Business Bureau                 Unsecured         130.00           NA               NA            0.00       0.00
 Midland Funding                         Unsecured      1,040.00            NA               NA            0.00       0.00
 Northwest Community Hospital            Unsecured         600.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         900.00        782.29           782.29          93.40       0.00
 Stanislaus Credit Control Svc           Unsecured      4,045.00            NA               NA            0.00       0.00
 Village of Maywood                      Unsecured      4,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-09540        Doc 42      Filed 11/19/18     Entered 11/19/18 12:07:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $7,955.07               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $7,955.07               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,267.70          $3,132.63              $0.00


 Disbursements:

         Expenses of Administration                             $3,878.89
         Disbursements to Creditors                             $3,132.63

 TOTAL DISBURSEMENTS :                                                                       $7,011.52


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
